                Case 2:17-cv-01077-RSL Document 77 Filed 10/18/18 Page 1 of 1
                                                                           Honorable Robert S. Lasnik




                                      UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON AT SEATTLE

  ME2 PRODUCTIONS, INC.,                                Civil Action No. 17-cv-1077RSL

                                   Plaintiff,           VOLUNTARY DISMISSAL WITH
                                                        PREJUDICE OF JOSHUA HANCOCK
               v.                                       (DOE 8)

  GARY VONERICHSEN;
  JOSEPH DELACRUZ;
  JOSHUA HANCOCK; and
  PHYLIS KIHUYU,

                                   Defendants.

            Pursuant to Rule 41(a)(1)(A)(i) and according to the terms of a Confidential Settlement

Agreement wherein Defendant agreed (a) not to directly, contributorily or indirectly infringe

Plaintiff’s rights in its valid and enforceable copyrighted work Mechanic: Resurrection, Copyright

Registration No. PA 1-998-057, including without limitation by using the Internet to reproduce,

copy, distribute or to make the motion picture available for distribution to the public, except

pursuant to a lawful written license from Plaintiff; (b) to destroy all unauthorized copies or parts

thereof of Mechanic: Resurrection in its possession or subject to Defendant’s control, including

without limitation any downloaded onto any computer hard drive or server or otherwise saved onto

any physical medium or device, without Plaintiff’s authorization; and (c) to pay Plaintiff a

monetary sum, including for statutory damages, Plaintiff hereby dismisses its claims against

Defendant with prejudice and with each side bearing its own fees and costs.

                                                 s/ David A. Lowe, WSBA No. 24,453
                                                    Lowe@LoweGrahamJones.com
                                                 LOWE GRAHAM JONESPLLC
                                                 701 Fifth Avenue, Suite 4800
                                                 Seattle, WA 98104
                                                 Attorneys for Plaintiff

VOLUNTARY DISMISSAL
Civil Action No. 17-cv-1077RSL
INIP-6-0094P40 VDMISS - Doe 8
